Order entered October 15, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-01124-CV

               IN RE THE SALES MOB, INC., AMBER JOHNSON, AND
                         TRAVIS DELGADILLO, Relators

                Original Proceeding from the 101st Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-17-15848

                                          ORDER
                 Before Justices Whitehill, Pedersen, III, and Partida-Kipness

       Based on the Court’s opinion of this date, we DENY relators’ September 16, 2019

petition for writ of mandamus. We DENY AS MOOT relators’ September 16, 2019

emergency motion for temporary relief.


                                                    /s/   BILL PEDERSEN, III
                                                          JUSTICE